—Petition unanimously granted without costs. Memorandum: In this proceeding commenced pursuant to Executive Law § 298, petitioner seeks an order enforcing the order of the Commissioner of the State Division of Human Rights dated August 20, 1991. Respondent has not controverted the allegation that she failed to comply with the Commissioner’s order and has not indicated that she will comply. We conclude, therefore, that an enforcement order is warranted (see, Bethlehem Steel Corp. v New York State Div. of Human Rights, 36 AD2d 898, 899). (Executive Law § 298 Proceeding Transferred by Order of Supreme Court, Erie County, Wolfgang, J.) Present—Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.